DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Comments
The Amendment – After Non-Final Rejection filed on April 6, 2021 has been entered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (U.S. Pub. No. 2010/0128321) in view of Cass et al. (U.S. Pat. No. 5,946,414).
As to claim 2, Wang et al. teaches an image processing method of embedding a signal within imagery using a raster image processing (RIP) (i.e., “produce the composite result of raster input processed (RIP) image data as passed to the IOT 46”, Paragraph [0036]), comprising:
gloss watermark patterns”, Paragraph [0040]); and
modulating (i.e., “spatial modulation”, Paragraph [0041]) a plurality of print structures within the RIP according to the plurality of elements (i.e., “For example, a binary pattern X 100 shown in FIG. 9 can be embedded into the contone image 70 shown in FIG. 6 using the foreground modulation 80 for the gloss watermark pattern and the background modulation 90 for the remaining area”, Paragraph [0042]) to embed the signal within the imagery (i.e., “embed gloss watermark patterns into a contone B/W or color image with little change to the original color information”, Paragraph [0040]; and “The resulting image data representation is of the original contone image with an embedded watermark”, Paragraph [0046]).
However, Wang et al. does not explicitly disclose in which the plurality of elements correspond to different angles of signal modulation in a multi-dimensional colorspace at different regions throughout the imagery.
Cass et al. teaches the plurality of elements correspond to different angles of signal modulation (See for example, “message image 74 (FIG. 4) is then additively combined, in box 320, with upsampled carrier image 49 to produce the encoded image. During this combining process, color modulation in each signal block occurs. That is, for each signal block in message image 74, box 320 determines color space directions ±δ relative to the color, c of the paired image region in carrier image I’, and the subregions of the output signal block are given colors c±δ. Colors c±δ are selected so as to be imperceptible to a human viewer”, Col. 17 lines 10-20) in a multi-dimensional Three-dimensional arbitrary color space 50”, Col. 18 lines 16-37) at different regions throughout the imagery (i.e., Col. 17 lines 50-63).
Wang et al. and Cass et al. are combinable because they are from the field of digital image processing for watermark embedding.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Wang et al. by incorporating the plurality of elements correspond to different angles of signal modulation in a multi-dimensional colorspace at different regions throughout the imagery.
The suggestion/motivation for doing so would have been to minimize color difference response to a human viewer, but maximizes color difference response by a scanner.
Therefore, it would have been obvious to combine Cass et al. with Wang et al. to obtain the invention as specified in claim 2.

As to claim 3, Wang et al. does not explicitly disclose in which the spatial frequency of signal modulation is different in the different regions.
Cass et al. teaches the spatial frequency of signal modulation is different in the different regions (See for example, Col. 25 line 38 through Col. 26 line 3, and Col. 27 lines 24-54).
Therefore, in view of Cass et al., it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wang et al. by incorporating the spatial frequency of signal modulation is different in the different regions, in order to .

Allowable Subject Matter
Claims 4-10 and 12 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Objections
With respect to claim 4, Applicant has amended the claim in order to correct for minor informalities.  Therefore, the objection has been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claims 9 and 10, Applicant has amended the claims in order to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.  Therefore, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-10, Applicant’s arguments (Remarks dated April 6, 2021, pages 6-7) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (Refer to Claim Rejections - 35 USC § 103 Section above).
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


7/13/2021